DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1852655, filed on 3/27/2018.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lai (US 2006/0046130 A1).
Regarding Claim 11, Lai discloses a bipolar conductive plate 24 suitable for being inserted into a fuel cell structure, said plate including on a first outer face 26, a first array of one or more fluid circulation channels (channels 114 of flow field 104) arranged in parallel and each having a path in the 
Regarding Claims 12-13, Lai discloses wherein said channels including portions of contracted cross-section, said portions of contracted cross-section being distributed periodically in the path of said channels, in particular at the level of peaks or hollowed zones of said undulations (i.e., Lai teaches some of the opposing pairs of lands 130 form gaps with a second sheet 92 bonded to a first sheet 90 therebetween such that the channels 114 corresponding to gaps would necessarily have a smaller cross-section area).
	Regarding Claim 14, Lai discloses the bipolar plate further including on a second outer face 28 opposite said first outer face, a second array of fluid circulation channels (channels 122 of flow field 106) each in the form of a succession of undulations (i.e., serpentine configuration – not illustrated) on either side of an axis parallel with a longitudinal axis of said plate [pars. 0022-28; Figs. 1-4].
	Regarding Claim 15, Lai discloses the undulations of the channels of said second array being in phase shift or advantageously in phase opposition with respect to the undulations of the channels of said first array of channels (not illustrated).
	Regarding Claim 17, Lai discloses  wherein the first outer face 26 is a front face of a first sheet 90 assembled with a second sheet 92, a front face whereof forms the second outer face 28, the channels of the first array being grooves formed in the first sheet, the channels of the second array being grooves formed in the second sheet, the grooves of the first array and the grooves of the second array including contact zones (i.e., lands where gaps 134 are not provided), the grooves of the first array being arranged with respect to the grooves of the second array so as to arrange a volume (flow field 128 with coolant passageways 102) for the passage of heat transfer fluid (coolant) between a first opening (i.e., one of headers 116 for coolant supply) located at the level of a first outer edge 108 of the plate and a second 118 for coolant exit) located at the level of a second outer edge 110 of the plate opposite the first edge [pars. 0025-28; Figs. 1-4].
	Regarding Claim 18, Lai discloses a fuel cell structure 18 comprising: at least one membrane electrode assembly 20, and a bipolar plate 24 according to claim 11.
	Regarding Claim 19, Lai discloses a fuel cell structure comprising: at least one membrane electrode assembly 20; and first and second bipolar plates 24 each being a bipolar conductive plate according to claim 11, wherein the first bipolar plate is located on a first side 26 of said membrane electrode assembly, the first plate being provided with an array of anodic channels 114 in the form of a succession of undulations, and wherein the second bipolar plate 24 is located on a second side 28 of the membrane electrode assembly and provided the undulations of the cathodic channels 122 being in phase opposition or having inverted radii of curvature with respect to the undulations of the anodic channels [Id.].
	Regarding Claim 20, Lai discloses a vehicle equipped with a fuel cell comprising at least one bipolar conductive plate according to claim 11 [par. 0032].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, as applied to claim 15 above, and further in view of Poirot (US 2017/0279131 A1).
	Regarding Claim 16, Lai fails to disclose wherein the second array including a greater number of channels than the number of channels of said first array.  However, the instant specification teaches that it is typical to provide a greater number of cathodic channels as compared to the number of anodic channels [PgPublication – par. 0072].  Further, Poirot discloses a bipolar plate comprising a first and second sheet, each including undulation channels, wherein the number of channels in the first sheet is smaller than the number of channels in the second sheet wherein the second sheet is intended to make contact with a cathode of an electrochemical cell [pars. 0013-21; Figs. 1-4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the bipolar plate of Lai wherein the second array includes a greater number of channels than the number of channels of said first array as a well-known configuration in the art for a typical fuel cell comprising a cathode and an anode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724